Mr. Justice Boggs delivered the opinion of the Court. Chickering v. Bastress et al., 130 Ill. 206, is relied upon as authority for declaring the transaction in the case at bar •a sale as against the interests of third persons. The case of Peoria Mfg. Co. v. Lyons, 55 Ill. App. 41 (affirmed 153 Ill. 427), decided by this court, is also thought authority to the same effect. In each of those cases the alleged bailee, or agent, held the goods under a contract which bound him to pay the alleged consignor, or principal, the purchase price of the goods. Hence the transactions were held to be sales and not consignments for sale. In the case at bar the cigars were not sold conditionally or absolutely to Sands. He contracted no liability or indebtedness as a purchaser, and held them without any agreement whereby he might, become the owner. They were consigned to him for sale on commission. The facts in the cases of Lenz v. Harrison, 148 Ill. 598, and Brown v. Church Co., 55 Ill. App. 655, are the same in all material respects as in the case at bar. In those cases the transactions were held to be consignments for sale on commission, and the features which distinguished them from the contracts involved in Chickering v. Bastress, supra, and Peoria Mfg. Co. v. Lyons, supra, are pointed and commented upon by the court. The principles there announced and the observations of the court thereupon are applicable to the case at bar. Applying them here we are, constrained to hold that Sands was not, even as to the appellee, the owner of the goods, but held them as consignee for sale on commission. If so held they were not subject to the execution against him. Gray v. Agnew, 95 Ill. 315. The judgment must be and is reversed and the cause remanded.